The memorandum filed in the Supreme Court fully states the facts and correctly decides the points properly cognizable in this case. That court intimates (while disclaiming a decision thereon as outside the case) that a landlord's proceeding to dispossess may proceed on the double grounds of expiration of term and failure to pay rent. We agree that this point is outside the case, and so, neither decide it nor express an opinion on it. In other respects we concur in the views expressed by the Supreme Court and affirm the judgment, for the reasons stated in its percuriam memorandum.
For affirmance — THE CHIEF JUSTICE, PARKER, MINTURN, KATZENBACH, LLOYD, WHITE, GARDNER, VAN BUSKIRK, KAYS, JJ. 9.
For reversal — None. *Page 218